PER CURIAM.
The reasons assigned below for a substantial upwards departure from the sentencing guidelines are either insufficient as a matter of law, Scurry v. State, 489 So.2d 25 (Fla.1986); Watkins v. State, 498 So.2d 576 (Fla. 3d DCA 1986); Carnegie v. State, 498 So.2d 1020 (Fla. 2d DCA 1986); see generally Steiner v. State, 469 So.2d 179 (Fla. 3d DCA 1985), pet. for review denied, 479 So.2d 118 (Fla.1985), or were not, as required, established beyond a reasonable doubt as a matter of fact. State v. Mischler, 488 So.2d 523 (Fla.1986). Consequently, the sentence under review is reversed and the cause remanded with di*953rections to resentence the defendant within the guidelines.